Citation Nr: 1642640	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Service connection for supraglottic squamous cell carcinoma (larynx cancer) associated with herbicide exposure, for accrued benefits purposes.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

3.  Entitlement to special monthly compensation based on aid and attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from September 1960 to September 1962.  On August [redacted], 2007, he passed away.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied the claims on appeal.  A notice of disagreement was received in June 2008, a statement of the case was issued in January 2010, and a substantive appeal was received in March 2010.   

In August 2016, the Appellant testified during a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

Also in August 2016, the Appellant submitted an Amended Death Certificate to the Board with a waiver of local RO review.  In this regard, the Veteran's Original Death Certificate listed his cause of death as myocardial infarction, due to congestive heart failure, due to arteriosclerotic heart disease without other significant conditions contributing to death.  The Amended Death Certificate lists the Veteran's immediate cause of death as "cancer - larynx."  Given the Amended Death Certificate, the Board is uncertain as to whether the Veteran's death was in fact related to a myocardial infarction, congestive heart failure or arteriosclerotic heart disease.  In light of this uncertainty, the Board will address the medical conditions set forth in both the Original and Amended Death Certificates so as not to prejudice the Appellant.


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2007.  His Original Death Certificate lists the immediate cause of death as myocardial infarction, due to congestive heart failure, due to arteriosclerotic heart disease.  No other medical conditions are listed as "other significant conditions contributing to death but not resulting in the underlying cause of death."  

2.  The Veteran's Amended Death Certificate lists the immediate cause of the Veteran's death as larynx cancer.  No other medical conditions are listed as causing or contributing to Veteran's death.  

3.  The preponderance of the evidence is against finding that the Veteran had active service in the Republic of Vietnam.

4.  At the time of his death, the Veteran was service-connected for bilateral hearing loss and tinnitus. 

5.  The Veteran's service-connected bilateral hearing loss and tinnitus did not cause or aggravate the Veteran's myocardial infarction, congestive heart failure, arteriosclerotic heart disease or larynx cancer.

6.  No event, injury, or disease occurred in service that is related to the Veteran's myocardial infarction, congestive heart failure, arteriosclerotic heart disease or larynx cancer.
 
7.  The Veteran's service-connected bilateral hearing loss or tinnitus, alone, did not require the care or assistance of another on a regular basis and did not render the Veteran housebound.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for supraglottic squamous cell carcinoma associated with herbicide exposure, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1116, 1131, 1310, 1312, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.1000 (2015).

2.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2015).

3.  The criteria for special monthly compensation benefits based on the need for aid and attendance, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1114, 1502, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

In the context of a claim for DIC, which includes a claim of service connection for the cause of a veteran's death, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In November 2006, the Veteran submitted an application for compensation, requesting service connection for larynx cancer due to herbicide exposure in Vietnam.  He also submitted a claim for special monthly compensation.  In February 2007, the RO issued the Veteran a VCAA notice which informed him of the evidence necessary to support a direct service connection claim, evidence needed to support a claim based upon exposure to herbicides in Vietnam and also evidence needed to support a claim for special monthly compensation benefits to include aid and attendance and housebound benefits.  The letter also informed the Veteran of what actions he needed to undertake in regards to his claims and how VA would assist in developing the claims.  The VCAA notice was issued to the Veteran prior to a March 2007 rating decision that deferred adjudication of these claims until the expiration of the VCAA period.  Unfortunately, the Veteran passed away prior to the RO issuing a rating decision on the merits.  These issued were ultimately adjudicated in the March 2008 rating decision on appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the issue of service connection for cause of death, VA issued the Appellant a VCAA notice in October 2007.  While the VCAA notice did discuss that the evidence needed to support a DIC claim must show that either the veteran died while on active duty or from a service-connected injury or disease, it did not inform the Appellant of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected or provide a statement of the conditions for which the Veteran was service-connected at the time of death (which were bilateral hearing loss and tinnitus).  While the Hupp provisions were not fully satisfied in the initial VCAA letter, all of the relevant evidence and provisions, including the Veteran's service-connected hearing loss and tinnitus disabilities, were discussed in additional VCAA letters dated in January 2009 and March 2009, as well as a January 2010 SOC.  Moreover, the Appellant has demonstrated actual knowledge of the Veteran's service connection status, including during testimony at the August 2016 Board Video Conference hearing she attended, also curing any notice deficiency.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

Regarding the duty to assist in this case, VA has made numerous attempts to verify the Veteran's alleged service in Vietnam.  To this end, VA has obtained and associated with the claims file the Veteran's DD 214 Certificate of Release or Discharge from Active Duty (DD 214) and his service treatment records.  However, the RO has been unable to obtain the Veteran's service personnel records.  See PIES requests and responses; June 2016 JSRRC Memorandum pertaining to a formal finding that the VA lacks information the JSRRC requires to verify herbicide exposure in Vietnam.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.

Prior to his death, the Veteran reported that he was exposed to herbicide in Vietnam, where he served from 1961 to 1962; and that he developed larynx cancer as a result.  See November 2006 Application for Compensation, pgs. 2, 3.  In response to the Veteran's claim, the RO asked the Veteran in a February 2007 letter to provide information as to how his military duties exposed him to herbicides.  The RO told the Veteran that if he served in Vietnam, he should send the RO evidence of this service.  The Veteran failed to respond.  Thereafter, the RO attempted to locate the Veteran's service personnel records and/or verify the Veteran's alleged service in Vietnam without success.  See, e.g., March 2007 PIES response ("No VN Service"); PIES response dated in February 2007 ("There is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam"); PIES request dated August 2016/response dated in October 2015 in Virtual VA ("No records of exposure to herbicides"); PIES request dated May 2016/response dated May 2016 in Virtual VA ("The National Personal Records Center has conducted an extensive and thorough search of the records among our holdings.  We were unable to locate the records identified in your request. On the basis of the request presented to NPRC, we have concluded that the records either do not exist or that the records are not located at NPRC").  In addition to the foregoing, the RO informed the Appellant that the Veteran's service records were missing and requested that she provide any additional information that she had regarding these records or the Veteran's alleged presence in Vietnam.  See May 2016 letter from the RO to the Appellant; June 2016 Report of General Information ("Widow reported she has no service treatment records or any other information to support her appeal").  Due to the Veteran's death, the Board finds that remand would not serve to uncover any additional service personnel records, as no additional information is available concerning where such records may be located.  

In addition to the foregoing, the Board observes that the Appellant was afforded the opportunity to testify before the Board in support of her claims.  A transcript of her August 2016 hearing has been associated with the claims file.  This transcript reveals that the undersigned discussed the issues that were to be addressed at the hearing.  The undersigned focused on what was needed to substantiate the Appellant's claims and sought to identify any further evidence that might be available to support the claims.  These actions satisfied the duty of a Veterans Law Judge to fully explain the issues and to suggest the submission of additional evidence to substantiate her claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to the Board).  

Lastly, the Board finds that there is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection for supraglottic squamous cell carcinoma, for accrued benefits purposes 

The Appellant seeks service connection, for accrued benefits purposes, for supraglottic squamous cell carcinoma (larynx cancer) on the basis that the Veteran was exposed to herbicides during a period of active service in Vietnam; and that this herbicide exposure resulted in the development of larynx cancer, which ultimately led to the Veteran's death.  See August 2016 BVA hearing transcript; Amended Death Certificate.  

For reasons discussed in more detail below, the Board finds that the preponderance of the evidence is against the Appellant's claim.  Therefore, the appeal must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38. U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38. U.S.C.A. § 11102; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163 (Fed Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38. U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. 
§ 3.3.09(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA laws and regulations further provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during a specific period of the Vietnam Era (i.e., January 9, 1962 to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. § 3.307 (a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active service, certain diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38. U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Such presumptive diseases include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), prostate cancer, and soft tissue sarcoma.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning to the issue on appeal, post-service medical evidence clearly reveals that Veteran had a diagnosis of larynx cancer prior to his death.  In fact, according to an Amended Death Certificate provided by the Appellant in August 2016, the immediate cause of the Veteran's death was "Cancer-Larynx."  As mentioned above, the Appellant contends that the Veteran developed larynx cancer as a result of his exposure to herbicides during a period of service in Vietnam.  

Although the Veteran's service personnel records have not been located, the claims file does contain a copy of the Veteran's DD 214 and his service treatment records.  A review of the Veteran's DD 214 indicates that the Veteran's specialty in service was that of a welder.  It also reveals that the Veteran had 1 year, 11 months and 28 days in service, of which 6 months and 24 days were foreign service.  The Veteran's DD 214 does not indicate, however, where the Veteran was assigned during his foreign service.  The RO attempted to ascertain whether the foreign service noted on the Veteran's DD 214 occurred in Vietnam; and was notified that such service could not be verified.  See March 2007 PIES response; PIES response dated in February 2007; PIES response dated in October 2015; and PIES response dated May 2016.  Ultimately, the RO prepared a memorandum to the claims file titled "Formal finding that the Department of Veterans Affairs (VA) lacks the information the U.S. Army and Joint Services Records Research Center (JSRRC) requires to verify herbicide exposure in Vietnam" that sets forth its efforts to confirm the Veteran's alleged exposure to herbicides in service.     

While attempting to verify the Veteran's service via outside sources, the RO conducted an in-depth review of the Veteran's service treatment records associated with the claims file and statements from the Veteran.  In this regard, the Board observes that the Veteran reported in November 2006 that he served in Vietnam from 1961 to 1962.  In doing so, the Veteran stated that his duty assignment consisted of building roads and assisting with other construction in 1961, prior to the "big troop movement" into the country.  See November 2006 Application for Compensation. 

As mentioned previously, VA regulations essentially provide that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. § 3.307 (a)(6)(iii)(emphasis added).  The Veteran's tour of duty occurred from September 15, 1960 to September 14, 1962.  See DD 214.  Since the presumption of herbicide exposure does not being until January 9, 1962, the Veteran would not be entitled to the presumption during his period of active service from September 15, 1960 to January 9, 1962 even if it was determined that he served in Vietnam during that time.  Rather, the only time frame during which the Veteran could possibly be entitled to the presumption of herbicide exposure would be from January 9, 1962 to September 14, 1962 since the presumption did not begin until January 9, 1962. (emphasis added).    

Turning to the Veteran's service treatment records, the Board observes that an "Abstract of Service" Health Record is contained in the service file.  This document indicates that that Veteran received dental treatment from December 1960 to September 1961 while serving with the 185th Engineering Company (HM); dental treatment at the U.S. Army Hospital in Chinon, France APO 256 from October 1961 to July 1962; and dental service from July 1962 to September 1962 while serving with the Engineering Department USAG at Fort Sam Houston, Texas.  Further review of the service treatment records reveals that while serving with the 185th Engineering Company, the Veteran received his medical treatment at the USA Dispensary, USA Engineering Depot, Granite City, Illinois.  See service records dated in April 1961 and September 1961.  Beginning in October 1961 and ending in April 1962, the Veteran was seen for medical treatment at the United States Army Hospital in Chinon (France), APO 256.  In July 1962, the Veteran underwent his medical separation examination from service.  The examining facility was located at "FSH Texas."  See July 1962 Report of Medical Examination.  No medical records dated after July 1962 appear to be in the service file.  See September 1962 Medical Statement Upon Separation. 

Thus, a review of the Veteran's service treatment records indicates that the Veteran's approximate seven (7) months of foreign service occurred in Chinon, France.  See also DD Form 214.  The Veteran's "Abstract of Service" Health Record and service medical records reflect that the Veteran was consistently treated at the facility in Chinon from October 1961 to July 1962.  The Veteran's remaining medical treatment is noted as occurring within the United States.  No significant gaps appear to be in the Veteran's medical "timeline" set forth above.  Most importantly, no medical treatment from any location in Vietnam is noted in the Veteran's service medical records, even though treatment from another foreign destination (Chinon, France) is documented.   

Considering the evidence set forth above that overwhelmingly supports a finding that the Veteran did not have service in Vietnam, and therefore was not exposed to any herbicides during service, the Board finds that the preponderance of the evidence is against granting service connection, for accrued benefits purposes, based upon the presumption of 38 C.F.R. § 3.307 (a)(6)(iii).  

In making this decision, the Board acknowledges the Appellant's sincere belief that the Veteran served in the Republic of Vietnam; that he was exposed to herbicides during service; that he developed larynx cancer as a result of exposure to herbicides in service; and that his death is related to that exposure.  The Board has also taken into consideration the Appellant's statements that the Veteran told her prior to death that he did not serve in France.  Rather, he stated that he was stationed in Vietnam, but his military records reflected active service in France because mail sent to Veteran's from abroad were filtered through a service station in France and then forwarded to soldiers at the locations they were stationed.  See August 2016 BVA hearing transcript, pgs. 3, 8.  While the Appellant is competent to report what the Veteran told her and what she believes (see, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)), the Board finds the vast majority of the evidence of record indicating the Veteran actually performed his active duty service in France to be more probative than the Appellant's assertions.  In making this finding, the Board observes that the only evidence of record linking the Veteran's cancer and cause of death to his military service are the Appellant's statements.  The records lack any competent, credible, and probative evidence to substantiate the claim. 

In terms of the possibility of direct service connection, the Board finds after reviewing all evidence of record no event, injury, symptoms or disease that can be associated in any way to the Veteran's larynx cancer and service.  Further, the Board finds no indication in the record of any complaints or symptoms that could be related to the Veteran's larynx cancer since his separation from separation. 

For these reasons, the Board finds that the preponderance of the evidence weighs against service connection for larynx cancer (for accrued benefits purposes); and the issue must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  Since a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

Service connection for the cause of the Veteran's death

The Appellant seeks service connection for the cause of the Veteran's death.  As set forth above, she claims that the Veteran was exposed to herbicides during a period of active service in Vietnam; and that the herbicide exposure resulted in the development of larynx cancer that ultimately led to the Veteran's death.  See August 2016 BVA hearing transcript; Amended Death Certificate.  

For reasons set forth below, the Board finds that the preponderance of the evidence is against this claim.  As such, the appeal as to this issue must also be denied. 

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 
38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. §  3.12(b).
 
Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. §  3.312 (c)(1). 

In order to establish service connection for the cause of death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

In the present case, at the time of death, the Veteran had been awarded service connection for bilateral hearing loss and tinnitus.  38 C.F.R. § 4.71a.  His hearing loss was rated as 20 percent disabling from November 29, 2006; and his tinnitus was found to be 10 percent disabling from November 29, 2006.  At the time of death, the Veteran had a 30 percent combined evaluation for compensation.  

The Veteran's original certificate of death reflects that he died on December [redacted], 2007 as the result of a myocardial infarction, due to congestive heart failure, due to arteriosclerotic heart disease.  No other medical conditions were listed as "other significant conditions contributing to death but not resulting in the underlying cause of death."  The Appellant submitted an Amended Death Certificate August 2016.  The Veteran's Amended Death Certificate lists the immediate cause of the Veteran's death as larynx cancer.  No other medical conditions are listed as causing or contributing to Veteran's death.  

Initially addressing the Veteran's Amended Death Certificate, the Appellant contends (as discussed above) that the Veteran's death from larynx cancer was due to his exposure to herbicides in Vietnam.  See August 2016 BVA hearing transcript.  However, the Board has already determined in this opinion that the preponderance of the evidence is against finding that the Veteran ever served in Vietnam.  The Board has also found that the Veteran was not exposed to any herbicides in service that could be associated with the development of larynx cancer; and he has not been service-connected for larynx cancer.  The Veteran's only service-connected disabilities are bilateral hearing loss and tinnitus.  Since neither the Veteran's service-connected hearing loss or tinnitus disabilities have been determined (or even argued) to be either the principal cause or a contributory cause of the Veteran's death, service connection for the cause of the Veteran's death from non-service-connected larynx cancer must be denied.    

As for the conditions listed on the Veteran's Original Death Certificate, the Board finds that service connection for myocardial infarction, congestive heart failure and arteriosclerotic heart disease (the listed causes of death), is not warranted.  Service records are entirely silent for any symptoms or diagnoses for these disorders during service or within one year of service. 

The Board has considered whether VA should have obtained a medical opinion on the possibility that any of the causes of death first manifested during or within one year of active service or were caused or aggravated by any aspect of service.  38 U.S.C.A. § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Here, there is no relevant service record, medical, or lay evidence during or at any time after service for a medical examiner to consider, and there is no reasonable possibility that any medical opinion would aid in substantiating the claim.  A medical examiner would have nothing on which to base an assessment of any post-service chronic disorders and could only speculate on whether the Veteran's activities in service could have caused the cardiovascular impairments that are reflective in the Veteran's Original Death Certificate. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Aid and attendance, for accrued benefits purposes

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others. In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment. It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed. The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352 (a). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350.

Prior to his death, it appears that the Veteran sought Special Monthly Compensation (SMC) based on the need for the aid and attendance of another or housebound status via a physical examination of his attending physician that was provided to VA.  See September 2006 "Statement of Attending Physician"; February 2007 VCAA letter.  Upon his death, the Appellant substituted into the claim. 

After review of the lay and medical evidence of record, the Board finds that the criteria for SMC based on the need for the aid and attendance of another or by reason of being housebound have not been met.  In the September 2006 Statement of Attending Physician, the Veteran's doctor reported that the Veteran had complications from supraglottic squamous cell carcinoma (larynx cancer), dysphagia, and deconditioning.  After doing so, he answered ten (10) questions related to the Veteran's physical and mental state.  In pertinent part, the doctor stated that the Veteran was not bedridden, could walk and get around unassisted, and was physically and mentally able to protect himself from the everyday hazards of life.  At no time did the doctor mention the Veteran's service-connected hearing loss or tinnitus; or how/if those disabilities affected the Veteran's ability to care for himself.  Thus, there is no evidence of record supportive of a grant of SMC based upon the need for aid and attendance.  

Therefore, after a review of all the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran was entitled to special monthly compensation, to include aid and attendance or housebound benefits.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and special monthly compensation for aid and attendance or being housebound must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for supraglottic squamous cell carcinoma, on the basis of accrued benefits, is denied.  

Service connection for the cause of the Veteran's death is denied.

Special monthly compensation based on aid and attendance or being housebound, on the basis of accrued benefits, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


